Exhibit 10.50

CONSULTANT AGREEMENT

This CONSULTANT AGREEMENT (the “Agreement”), effective on the 9th day of April
2020 (the “Effective Date”), is by and between Wynand Louw an individual whose
address is __________________________ (“Consultant”) and RTI Surgical Holdings,
Inc., a Delaware corporation with a principal address 520 Lake Cook Road,
Deerfield, IL 60015 (“RTI”) (each individually a “Party”, and collectively “the
Parties”).

WHEREAS, RTI is a global surgical implant company that provides surgeons with
biologic, metal and synthetic implants;

WHEREAS, RTI has determined that it would benefit from the assistance of
Consultant, who possesses certain knowledge and expertise as more fully
described herein; and

WHEREAS, Consultant wishes to offer such knowledge and expertise to RTI.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, RTI and Consultant agree as follows:

1 – CONSULTING MATTERS

1.1 Consultant shall provide consulting services to RTI (the “Services”) as set
forth in Exhibit A (Schedule of Services). Consultant shall perform the Services
in a professional and workmanlike manner and in compliance with all applicable
federal, state and local laws, rules and regulations.

2 – COMPENSATION

2.1 RTI shall pay to Consultant the following compensation for Services
performed hereunder:

 

  2.1.1

Twenty three thousand seven hundred forty one dollars ($23,741.00) per month,
other than travel, engaged in rendering Services to RTI, based on a 40 hour work
week for providing the Services set forth on Schedule A. Any partial month’s
service shall be prorated.

 

  2.1.2

Reimbursement for reasonable and documented out-of-pocket expenses incurred by
Consultant in connection with performance of the Services.

 

  2.1.3

All Consultant travel plans relating to this Agreement must be pre-approved by
RTI. Consultant will be entitled to reimbursement of actual travel expenses in
accordance with RTI’s travel policy in effect at the time of travel. Travel
distances less than fifty (50) miles shall not be eligible for payment or
reimbursement.

2.2 Consultant shall provide an invoice to RTI within ten (10) days following
the month in which the Services were rendered. The invoice shall at a minimum
specify the date(s) on which Services were rendered and a general description of
the Services performed on the corresponding date.

2.3 All undisputed amounts per Consultant’s invoice shall be due and payable net
thirty (30)days of RTI’s receipt of the invoice.

 

Page 1 of 7



--------------------------------------------------------------------------------

3 – INTELLECTUAL PROPERTY MATTERS

3.1 For the purposes of this Agreement, “Work Product” is defined as all work
product, deliverables, devices, inventions (whether or not patentable or reduced
to practice), ideas, information and works of authorship (whether in written or
other form and whether or not patentable or protectable by copyright), and
know-how that have been discovered, developed or otherwise created by Consultant
as a result of performance under this Agreement, or through the use of knowledge
or information obtained from RTI under this Agreement or previous employment
with RTI (including its subsidiaries and affiliates). Consultant shall disclose
all Work Product to RTI. Work Product comprised of copyrightable works shall be
deemed work made for hire for the benefit of RTI. Consultant acknowledges all
Work Product, and all associated patent, copyright, trademark, trade secret and
other intellectual property rights embodied in such Work Product, or otherwise
created by Consultant in the course of performing hereunder (“IP Rights”), shall
be the exclusive property of RTI. Consultant further acknowledges and agrees
that RTI may, in its sole discretion, create derivative works from such Work
Product, including, but not limited to, audio recordings, audiovisual recordings
or any other form of derivative work in which such Work Product may be recast,
transformed or adapted. Such derivative works shall also be the exclusive
property of RTI. Consultant is not granted any rights, whether expressly,
implied or by estoppel, to such Work Product, derivative works or IP Rights. To
the extent exclusive right, title and interest in and to such Work Product,
derivative works and IP Rights do not reside exclusively with RTI by operation
of law or this Agreement, Consultant agrees to and hereby does assign to RTI all
right, title and interest in and to such Work Product, derivative works and [P
Rights. To the extent such Work Product, derivative works and/or IP Rights
cannot be assigned to RTI, Consultant agrees to and hereby does waive all rights
of Consultant in and to such Work Product, derivative works and IP Rights.
Consultant will cooperate with all requests of RTI to perfect the assignments
and waivers set forth in this Section, including cooperation in the form of
execution and filing of additional assignment documents and patent applications.

3.1.1 Consultant represents and warrants that all Work Product shall be the
original work of Consultant and that such Work Product, and Consultant’s
provision of the Services hereunder, do not infringe or misappropriate the
intellectual property rights of any third party.

3.2 During the term of this Agreement, as may be extended, and for a period of
five (5) years following the termination or expiration of this Agreement (the
“Confidentiality Period”), Consultant agrees to keep in confidence and not use
any Confidential Information in any manner whatsoever, other than for the sole
purpose of assisting RTI pursuant to this Agreement. Notwithstanding the
foregoing, Confidential Information designated in writing as “trade secret”
shall be deemed by RTI, in its sole discretion, to have competitively sensitive
value beyond the Confidentiality Period and shall be maintained as confidential
by Consultant under the terms of this Agreement for so long as the Confidential
Information so designated continues to be a trade secret, as that term is
defined by the Uniform Trade Secret Act, drafted by the National Conference of
Commissioners on Uniform State Laws, as amended 1985. Without limiting the
generality of the foregoing, Consultant shall not use any Confidential
Information for the purposes of trading securities. As used in this Agreement,
“Confidential Information” means any legal, financial or strategic information
relating to the Company, the Work Product, as well as RTI’s trade secrets,
formulas, processes, methods, know-how and other information related to
biologic, metal and synthetic implants including, but not limited to, allograft
and xenograft tissue grafts, and associated patents and patent applications,
inventions, surgical instruments, technical data, drawings or specifications,
testing and/or production methods, business or financial information, research
and development activities, product and marketing plans, donor information,
medical records, and customer and supplier information, which is proprietary and
of a confidential nature, and when furnished, shown or disclosed to Consultant
is specifically designated in writing or orally as “confidential”, or which is
of such nature and character that a reasonable person in the trade would
understand the information to be confidential without the necessity of it being
so designated. The obligations of Consultant under this Section 3 shall survive
expiration or termination of this Agreement.

 

Page 2 of 7



--------------------------------------------------------------------------------

3.3 Consultant shall not disclose, publish, communicate, or reveal RTI’s
Confidential Information to any third party unless:

 

  a.

express prior written permission is given by RTI and only after such third party
executes an agreement with contractual obligations of confidentiality and
non-use with respect to such Confidential Information that are at least as
protective as those contained in this Agreement, and provided that Consultant
remains ultimately responsible for such third party’s acts and omissions with
respect to such Confidential Information; or

 

  b.

in the event Confidential Information is required to be disclosed to comply with
applicable laws, with a subpoena, or with a court or administrative order,
Consultant shall (i) provide RTI with immediate notice upon learning that such
disclosure is required, (ii) use best efforts to assist RTI in taking all
reasonable and lawful actions as deemed prudent by RTI to obtain confidential
treatment for the Confidential Information for which disclosure is sought, and
(iii) minimize the extent of such disclosure.

3.4 The provisions of this Agreement regarding confidentiality and non-use of
Confidential Information will not apply to, and Confidential Information does
not include, information which:

 

  a.

was independently developed or discovered by Consultant without use or benefit
of RTI’s Confidential Information, as demonstrated by Consultant’s written
records;

 

  b.

is already available to the public;

 

  c.

becomes available to the public through no fault of the Consultant;

 

  d.

is provided to Consultant without obligations of confidentiality and non-use by
a third party having the right to so provide such information.

Notwithstanding anything herein to the contrary, Consultant shall remain bound
to any and all obligations of confidentiality for any knowledge gained under
previous employment with RTI or its subsidiaries or affiliates, but such
information shall nevertheless constitute Confidential Information for purposes
of this Agreement.

3.5 Upon the termination or expiration of this Agreement, or within ten
(10) days from receipt of request by RTI, unless otherwise required by law,
Consultant shall return to RTI all originals, copies, and summaries of
documents, material, and other tangible manifestations of Work Product and
Confidential Information in the possession or control of Consultant, and destroy
all intangible manifestations thereof (e.g., electronic files). The obligation
of Consultant to return Work Product and Confidential Information to RTI and to
destroy intangible manifestations thereof shall survive until fulfilled.

3.6 Consultant acknowledges that RTI is a global surgical implant company
providing surgeons with safe biologic, metal and synthetic implants and
stipulates that the restrictions set forth herein are necessary to protect the
legitimate business interests of RTI in guarding trade secrets and patentable
subject matter, preserving the goodwill of its customers and business,
preventing solicitation of its customers, and preventing the unauthorized use of
its Confidential Information and the Work Product created hereunder.

 

Page 3 of 7



--------------------------------------------------------------------------------

4 – TERM AND TERMINATION

4.1 Unless otherwise terminated early as set forth in Section 4.2 herein, the
term of this Agreement shall commence on the Effective Date and continue until
the earlier of (i) the consummation of the sale of the Company’s OEM business
pursuant to the Equity Purchase Agreement dated January 13, 2020 between the
Company and affiliates of Montagu Private Equity, and (ii) the termination of
such agreement.

4.2 Either Party hereto may terminate this Agreement at any time, with or
without cause, by providing the other Party with thirty (30) days’ advance
written notice.

5 – GENERAL PROVISIONS

5.1 Consultant represents and warrants that Consultant is not cognizant of any
issues that would be a conflict of interest with the terms and provisions of
this Agreement or Consultant’s performance hereunder. In the event RTI or
Consultant identifies a conflict of interest issue, the identifying Party will
immediately notify the other Party in writing, and the Parties will work
together to rectify the conflict of interest issue. Any such conflict of
interest shall be resolved to the satisfaction of RTI within forty-eight
(48) hours of such notice, or this Agreement is otherwise immediately terminable
by RTI in its sole discretion.

5.2 This Agreement may not be transferred or assigned by the Consultant, in
whole or in part, except with the prior written consent of RTI. RTI may in its
sole discretion assign this Agreement or its rights hereunder.

5.3 This Agreement is governed by and shall be construed and enforced in
accordance with the laws of the State of Florida, without regard to conflict of
law rules. Venue for any legal proceeding or action at equity or law arising out
of or for purposes of this Agreement shall lie in the state courts of Alachua
County, Florida, or the United States District Court for the Northern District
of Florida, Gainesville Division, and Consultant agrees that such courts shall
have personal jurisdiction over Consultant and hereby waives any objection
thereto. The prevailing Party in any dispute arising under, out of, or in
relation to this Agreement shall be entitled to recover reasonable attorneys’
fees and costs from the non-prevailing Party, including, as applicable, any cost
of appeal.

5.4 Nothing in this Agreement shall be construed as granting by implication,
estoppel, or otherwise, any license or rights under patents, trade secrets,
know-how, copyrights, or other intangible rights of RTI other than those
specifically set forth herein.

5.5 The Parties do not intend that this Agreement shall confer on any third
party any right, remedy or benefit or that any third party shall have any right
to enforce any provision of this Agreement.

5.6 OTHER THAN ANY WARRANTY EXPRESSLY MADE IN THIS AGREEMENT, RTI MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS
FOR A PARTICULAR PURPOSE. TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE
LAW, IN NO EVENT SHALL (A) RTI BE LIABLE HEREUNDER FOR ANY INDIRECT,
CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES, REGARDLESS OF WHETHER RTI
KNEW OF THE POSSIBILITY OF SUCH DAMAGES; OR (B) RTI’S AGGREGATE LIABILITY
HEREUNDER EXCEED THE AMOUNTS ACTUALLY PAID BY RTI TO CONSULTANT HEREUNDER.

 

Page 4 of 7



--------------------------------------------------------------------------------

5.7 The right of either Party to terminate this Agreement, as provided under
Section 4 herein, shall not be an exclusive remedy, and either Party shall be
entitled, if the circumstances warrant, alternatively or cumulatively, to
damages for breach of this Agreement, or to an order or injunction requiring
performance of the obligations of this Agreement or to any other remedy
available at law or equity.

5.8 This Agreement constitutes the entire agreement and understanding of the
Parties with regard to the Consultancy services provided by Consultant and
supersedes all prior discussions, negotiations, understandings and agreements
between the Parties concerning the subject matter hereof; provided, however,
that any NDA, or confidentiality agreement or policy previously in effect,
including Article X of the Amended and Restated Bylaws of RTI Surgical Holdings,
Inc., effective March 8, 2019, will remain in effect.

5.9 This Agreement may be amended only by written agreement of the Parties
hereto.

5.10 If any term of this Agreement is held by a court of competent jurisdiction
to be invalid or unenforceable, then this Agreement, including all of the
remaining terms, will remain in full force and effect as if such invalid or
unenforceable term had never been included.

5.11 In the event any portion of this Agreement may be deemed less stringent
than applicable laws, regulations, or official guidance from an applicable
governmental authority, the Parties agrees to confer and negotiate in good faith
to amend this Agreement to comply with the more stringent standard.

5.12 Each Party to this Agreement hereby agrees to execute, acknowledge and
deliver all such further instruments as may be necessary or appropriate to carry
out the intent and purposes of this Agreement.

5.13 The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

5.14 Neither party shall be responsible or liable to the other party for
nonperformance or delay in performance of any terms or conditions of this
Agreement, except for those relative to the protection of proprietary rights,
due to circumstances beyond the control of the nonperforming or delaying party
including, but not limited to, acts of God, acts of government, wars, riots,
third party criminal acts, strikes or other labor disputes, shortages of labor
or materials, fires and floods; provided the nonperforming or delaying party
provides to the other party written notice of the existence and reason for such
nonperformance or delay. Notwithstanding the foregoing, the nonperformance or
delay by any party in excess of thirty (30) days shall constitute cause for
termination of this Agreement with such notice given in writing by one Party to
the other.

 

Page 5 of 7



--------------------------------------------------------------------------------

5.15 Any notice required under this Agreement shall be in writing and delivered
to Consultant at his/her last known address on file with the Company and to RTI
as follows:

 

RTI:

   With copy to:

RTI Surgical Holdings, Inc.
520 Lake Cook Road
Deerfield, IL 60015
Attn: Chief Financial and Administrative Officer

   RTI Surgical Holdings, Inc.
11621 Research Circle
Alachua, FL 32615
Attn: General Counsel

All notices shall be deemed duly served on the date delivered to the other Party
at the address stated above, whether in person, sent by certified mail, postage
prepaid, return receipt requested, or sent by Federal Express (or other similar
recognized courier) postage prepaid. Either Party may change its address for
purposes of this Agreement by giving the other Party written notice of such as
provided herein.

5.16 RTI and Consultant each acknowledge that they are independent contractors
with regard to the subject matter hereof. Nothing in this Agreement shall be
interpreted or construed as creating or establishing the relationship of
employer and employee between RTI and Consultant. Both Parties acknowledge that
Consultant is not an employee of RTI for state or federal tax purposes, workers’
compensation, or any other purpose or benefit. Neither Consultant nor RTI shall
have any right to enter into any contract or commitment in the name of, or on
behalf of the other, or to bind the other in any respect whatsoever.

5.17 Notwithstanding any other provision of this Agreement, Consultant shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (a) is made: (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. Notwithstanding any other
provision of this Agreement, if Consultant files a lawsuit for retaliation by
RTI for Consultant’s reporting a suspected violation of law, Consultant may
disclose a trade secret to Consultant’s attorney and use the trade secret
information in the court proceeding if Consultant: (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.

5.18 This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and all of which taken together shall constitute but one
and the same instrument.

5.19 The provisions of this Agreement that, by their sense and context, are
intended to survive the termination or expiration of this Agreement shall so
survive the termination or expiration, including, without limitation, the
provisions regarding confidentiality, warranty, limitation of liability, notice
and the obligation to make any and all payments due hereunder.

 

Page 6 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this instrument to be executed.

 

Wynand Louw     RTI Surgical, Inc. Signature:  

 

    By:  

 

      Name:  

 

      Title:  

 

Date:  

 

    Date:  

 

EXHIBIT A

Schedule of Services

 

1.

Assisting the Company with matters related to the separation of the OEM and
Spine businesses in preparation for sale of the OEM business to a third party

 

2.

Assisting with matters related to the Coronavirus/COVID — 19 outbreak

 

3.

Assisting the Company with other matters reasonably assigned by the Chief
Financial and Administrative Officer

 

Page 7 of 7